Commission Question Time
The next item is questions to the Commission (B6-0010/2008).
The following questions were put to the Commission.
Part I
Subject: EASA airworthiness assessment procedures
In the autumn of 2007, three accidents occurred, each involving Dash8 Q400 aircraft in Aalborg, Vilnius and Copenhagen respectively. Provisional findings from the investigation indicate that the accidents occurring on 9 and 12 September could be attributed to a design error, a conclusion which the Scandinavian civil aviation authority (SLV) and the European Aviation Safety Agency (EASA) concur. The accident which occurred on 27 October may be attributed to a combination of faulty design and subsequent inspection errors. The Scandinavian civil aviation authority has now grounded the aircraft, making its re-entry into service subject to a number of conditions, while the EASA has concluded that the design error was of a minor nature only.
Is it not true that the task of the EASA is to ensure high safety standards?
How is it possible for the EASA and the SLV to reach such different conclusions following an investigation by the airline revealing in 16 of their 18 Dash8 Q400 aircraft the same design error or construction defect as in the aircraft forced to carry out an emergency landing in Copenhagen?
Vice-President of the Commission. - (FR) I am happy to reply to Mrs Jensen's question.
Pending the final reports of the investigations into the three accidents involving DASH8 Q400 aircraft, the Commission feels that it is premature to speculate about the factors which caused these specific events, as well as any possible design errors or construction defects.
The task of the European Aviation Safety Agency is, of course, to ensure the highest possible level of safety. The Agency has monitored this case very closely, and is continuing to do so, given that 170 aircraft of this particular type have been supplied around the world and are therefore in operation today.
According to detailed information received from the EASA, there has been contact on a number of occasions between the EASA, the civil aviation authorities in Norway and Denmark, the Canadian civil aviation authorities and the aircraft manufacturer. A number of things have been done as a result, including the publication by the EASA of airworthiness directives prescribing corrective measures to be taken.
A detailed evaluation of the landing gear retraction system in this type of aircraft led the EASA to conclude that the safety of the aircraft was not in doubt. The Scandinavian authorities were therefore recommended to restore the aircraft's certificate of airworthiness, once the necessary corrective measures had been taken, of course.
The Scandinavian authorities informed the airline of the conditions to be met in order to have the airworthiness certificates restored for the fleet of aircraft concerned. However, the airline has not yet provided the proof needed for its aircraft to be deemed to have undergone the inspections and modifications requested.
At this stage the European Aviation Safety Agency has not been informed that the Danish authorities have restored the airworthiness certificates for SAS' fleet of Q400s. The EASA remains in contact with the Danish authorities in an attempt to clarify this question.
Mr President, this was the answer I wanted to give to Mrs Jensen.
(DA) Mr President, I would like to thank Vice-President Barrot for this account. It is true that the disagreement that I referred to in my question may have been partially corrected; however, it is still the case that the Danish aviation authority does not permit SAS planes to take off before they have resolved the technical problems, while other aviation companies are actually using planes which have these technical problems. I feel that the fundamental problem here - apart from the discrimination between SAS Scandinavian Airlines on the one hand and other aviation companies such as Flybe, Augsburg, Tyrolean and Luxair on the other - is that we citizens may not be able to expect aviation safety. What would you do, Mr Barrot, to ensure that I can be just as confident in the common aviation authority as in the national aviation authorities, as it is after all these authorities that we are talking about?
Vice-President of the Commission. - (FR) The EASA has given definite instructions which, if they are followed, will mean that these aircraft are airworthy. There is therefore not a safety problem, it is just that the Danish authorities have not notified the EASA of the replies from the airline in question.
Mrs Jensen, the fact of the matter is that the EASA has issued full instructions for rectifying the problems that might arise from the use of these aircraft.
For the time being the EASA is having to wait for the results of the investigations before it can take a final view on the matter, but I would stress that the Agency has obviously given full instructions for the safe use of these aircraft, which have not actually caused accidents in which anyone was hurt, but which have, as you said, nevertheless been involved in accidents, and action must be taken to put matters right.
(DE) Commissioner, paradoxically the situation now appears to be that one European air safety agency is forbidding aircraft from flying while another, like the Austrian agency, believes they could so after all. My question to you is this: will the EASA find things easier now, as a result of the wider competences we have decided on in this area, given that it seems - as you have said - that the company that produces these aircraft is creating certain difficulties at present? If the EASA can now do what we have agreed, namely also impose fines and not immediately withdraw a licence, will it find things easier? I think these wider competences we have decided will make things easier for the EASA in future.
Vice-President of the Commission. - (FR) Let me make it quite clear that the EASA has issued instructions, and all the airlines are required to apply the rules laid down by the Agency.
Your question is broader than that, however. Yes, the EASA has responsibilities when it comes to certifying aircraft, and it has responsibilities for issuing design approval certificates all over the world, but it relies on inspections in the EU Member States to monitor whether the joint rules are being applied uniformly.
In other words, as you rightly said, we have extended the Agency's powers, but not to the point where the civil aviation authorities in the various Member States have no responsibilities whatsoever. The Member States must carry out their responsibilities through their civil aviation authorities.
One day we will perhaps be able to go further, but for the moment the EASA has a number of difficult tasks to carry out, and it must be able to continue to monitor the application of the joint rules very closely through inspections in the Member States.
In this particular case I think that the EASA has done exactly what is necessary to ensure safety.
Subject: Transparency with regard to management pay
Throughout Europe management pay has been rising steadily. In Austria, for example, basic salaries of managers rose by around 3.7% between 2006 and 2007. However, the variable components in management pay increased considerably more sharply. The growth in management pay has led to greater public interest in the level of actual remuneration for management activities. Not least, as variable pay is not required to be shown in balance sheets shareholders wish to know how their money is being spent. There are clear demands from European citizens for greater transparency with regard to management pay.
Is the Commission aware of these developments? Is European legislation planned that will lead to greater transparency with regard to management pay, or does legislation already exist in this area?
Member of the Commission. - Management pay is a topical issue and has been for quite some time. In reaction, the Commission has taken steps to increase transparency regarding management pay.
The Commission recommendation adopted in 2004 provides for annual disclosure regarding both the company policy on directors' remuneration and the remuneration of individual directors. The Commission has also followed up on this recommendation by checking whether it is actually applied by Member States. We have recently made an overview of this.
The large majority of Member States have introduced high disclosure standards on the remuneration of individual executives in their national corporate governance code or in binding legislation. However, only around 60% of Member States have followed the recommendation as regards transparency on their remuneration policy. Only a very few recommend putting this to the vote in the company's general meeting. There is scope for improvement here.
The Commission will also evaluate the extent to which companies adhere to the recommended transparency standards in practice. Remuneration is a field in which some companies have shown strong reluctance to disclose information, despite the recommendations of the national corporate governance code. We will look into this question.
(DE) Commissioner, you said yourself that 60% of undertakings intend to do nothing. Now I ask you: what does the Commission intend to do?
I come to my second question. We have now learned from an actual case in Germany that these gentlemen - for they are mainly gentlemen - not only earn very good money but do not want to pay tax on what they earn, which is why they go to Liechtenstein and elsewhere. What does the Commission intend to do in future to put a stop to such practices?
Member of the Commission. - In reply to both questions from the honourable Member, these are matters that should be dealt with by a Member State. In response to the question regarding what the Commission is going to do, the Commission has already done it.
My predecessor decided to make a recommendation in this particular area. Why did he decide on a recommendation rather than anything else? I have no doubt that it was for a whole variety of reasons, but primary among them would be the fact that there is no agreement on having a universal corporate governance code or company law regime in Europe. We would never be able to obtain such an agreement.
There are very many cultural differences in this whole area, and that would have been one of the reasons underpinning the decision of my predecessor to issue a recommendation in this particular regard.
With regard to the recommendation, our study has shown that the majority of Member States have introduced high disclosure standards regarding the remuneration of individual directors in the corporate governance code, and some have put it into binding legislation. The majority have also dealt with the recommendation as regards transparency on remuneration policy.
The second question regarding taxation is certainly a matter for each individual Member State to pursue in whatever way they think fit and in accordance with their national laws.
Subject: Construction of underground stretch of high-speed rail line near the Sagrada Família church (Barcelona)
As is universally known, the construction of an underground stretch of a high-speed rail line in Barcelona has led to numerous cases of buildings collapsing or subsiding, endangering both housing and major edifices, including the Sagrada Família church and other historic buildings.
Since this is an EU-subsidised project, can the Commission provide information on the prior environmental impact assessments carried out under Directive 85/337/EEC(1), and state whether those studies have assessed the risks to the Sagrada Família and other historic buildings?
Do the dossiers which have reached the European institutions include the study carried out by the Universitat Pompeu Fabra, which advised against the underground option in view of the overall risks involved?
Member of the Commission. - (EL) Mr President, I should firstly like to remind you of the Commission's firm resolve: however useful or necessary a project may be, it should never be realised to the detriment of the environment, public health or the cultural heritage of a Member State.
The Member States must take all the requisite steps to protect and safeguard cultural heritage. This is especially true of their historic city centres, which occasionally suffer from the additional pressures of increasing urbanisation.
As for the question by the honourable Member, I should like to point out the following: the high-speed Madrid-Saragossa-Barcelona rail line construction projects have been co-funded only partly by the Cohesion Fund.
The Trans-European Transport Networks Fund co-finances the preparation of studies on projects along the whole length of the track, including the extension from Barcelona to Gerona and Figueres.
Nevertheless, resources from the European funds may not have been accounted for or used for projects connected with the Barcelona underground line. It should also be noted that the planning and completion of projects is the exclusive responsibility of the Member State, which has an obligation to comply with and strictly implement the relevant rules of Community legislation.
In this particular case, there was no Community funding for the preparatory work on the section linking Sants and Sagrega stations, or for the tunnel to be opened near the Sagrada Família. The Commission was thus not kept informed, nor did it receive a copy of the environmental impact assessment completed by the Spanish authorities.
The Commission is aware that the relevant Spanish authority, namely the Secretariat-General for the Prevention of Pollution and Climate Change, has approved the environmental impact assessment pursuant to its decision of 30 May 2007. The text of the approving decision was published in the official Spanish Government journal in June 2007. The text contains references to the effect the project will have on cultural heritage, such as on the Sagrada Família.
Finally, the Commission has not been informed about the study drawn up by Pompeu Fabra University. The Spanish authorities are responsible for taking into account both the content of studies, as in this case, and public opinion.
The Commission will continue to monitor the situation. We hope that no harm will be done to this historic monument of cultural heritage belonging to the city of Barcelona.
(ES) Mr President, I have no doubt that the legal procedures have been followed correctly; with a minimum of compulsion shall we say. I am approaching the Commission to seek its help as guardian of the Treaties and I appeal to its conscience to reject the measures and to apply the environmental impact directive scrupulously in that capacity.
The fact that this part of the tunnel is not going to be funded by the European Union is beside the point as we are all aware that splitting projects into sections is bad practice and, indeed, one which the European Union has had occasion to criticise.
Why was the AVE not declared a major project requiring detailed impact studies given that we know that it will go under very sensitive areas such as the Pedrera and, especially, alongside the Sagrada Familia?
The spirit of Article 3 of the EIA Directive requires assessment to be made of potential repercussions on the cultural heritage. The 40-metre-deep protective wall which is to be built is only one and a half metres away from the façade of the Sagrada Familia, which weighs 40 000 tonnes.
Moreover, given the characteristics of the terrain and the fact that the cathedral is an extremely intricate work of genius, all I ask is for all sides to be heard and taken into account. I am very glad that the AVE is on its way but this is not a party-political issue, it was the PP that changed the route and I now think that it should be changed once again to run along Valencia Street.
Member of the Commission. - (EL) Once again I should like to stress that the Commission does not have the authority to intervene. Certainly, the honourable Member is right in saying that we must take particular care in maintaining our cultural heritage and especially that of our architectural masterpieces. Hitherto, however, we have not been alerted of any danger: the draft environmental assessment carried out has not been presented to us as incorrect.
All that has been brought to the Commission's attention is the matter of the petitions submitted to the relevant European Parliament committee by the Llave para Litoral association, the members of which want a shoreline route different from the underground one.
These, however, remain problems for the local authorities, regional authorities and central government to solve by applying the Environmental Impact Assessment Directive. They have an obligation to do so in order to maintain our cultural heritage.
(ES) Mr President, I would just like to add a few details and say, to put people's minds at rest perhaps, that full geological information is available for these works, the building technique is appropriate for the conditions on the ground, preventive treatment will be carried out before work begins alongside existing structures, there will be continued soundings to immediately identify the slightest possibility of movement or settling of the ground, there will be no negative impact on neighbouring structures and guarantees of transparency will be provided in respect of information provided to the public.
What I am trying to say is that I do not believe anyone has a greater interest than the Spanish, Catalan and local government authorities in ensuring that neither this historic monument nor the people who live in the area suffer any damage whatever.
Member of the Commission. - (EL) I do not think that I have anything to add to the information that the honourable Member has given us.
Part II
Subject: Inclusion of Ancient Greek and Latin in the European Indicator of Language Competence
Given the Commission's intention to establish a European Indicator of Language Competence for the five most widely spoken languages, will it say whether it intends to include Latin and Ancient Greek in the programme for the targeted teaching of European languages, since they constitute the basis of European languages and many words derived from them are used in all European languages whatever their origin?
In view of the importance of these languages, the European Union of Classicists, Euroclassica, has already established levels and certified competence in Latin; a similar programme is being prepared for Ancient Greek. The teaching of these two key languages of classical antiquity will provide an opportunity jointly to deepen the foundations of European civilisation and establish closer relations between European citizens, while the certification of such linguistic competence will constitute an additional qualification in professional life.
Member of the Commission. - (RO) The Commission's Communication, named the European Indicator of Language Competence, adopted in 2005, proposed a detailed strategic approach for conducting a European survey on language competence, an instrument that will allow the collection of the necessary data to prepare a European indicator in this field and improve knowledge regarding the teaching of foreign languages.
On this basis, in May 2006, the Council presented its conclusions on a series of fundamental problems regarding the European Indicator of Language Competence. As regards the foreign language to be tested, the Council decided that the European Indicator of Language Competence shall be decided for the official languages of the European Union. This means that only living languages are aimed at by this project. Consequently, the possibility to test Latin or Ancient Greek has not been taken into consideration.
For practical reasons, the Council decided that, during the first phase of the European survey on language competence, the pupils' language competence will be assessed for the first and the second foreign language of the most studied official foreign languages in the European Union, namely English, French, German, Spanish and Italian and data shall be collected for three competencies: reading, listening and writing.
Nevertheless, the testing instrument will be available for all the countries that want to make sure that the tests, other than those for these five foreign languages, can be included as national options. The Commission will also take the initiative to make sure that the next stage of the survey will comprise all the official languages that are studied in the European Union.
(EL) Mr President, I see that teaching is not within your sphere of responsibilities, nor dissemination, nor, as I also mentioned in writing, the maintenance of the common heritage which springs from the Classical languages.
Is this within your sphere of responsibilities or not? That is my first question. My second question is, does the European research programme relate to research in these languages or not? Do you know anything about this matter?
Member of the Commission. - (RO) The question I was asked was related to the European Indicator of Language Competence. As I answered, only the official languages of the European Union are subject to this action. On the other hand, the European Commission has no information regarding possible research or studies conducted in the Member States or in regions of the Member States regarding the mentioned languages.
(EL) Commissioner, as rapporteur on the European Indicator of Language Competence, I should like to point out that the duty of the indicator in question is to assess at regular intervals the overall competence in modern languages of all the Member States.
We agreed that this indicator would initially measure linguistic competence in the five most widespread languages in the EU's educational systems: English, French, German, Italian and Spanish.
Nevertheless, Parliament called on the Commission and the Council to take the requisite steps to extend this test as soon as possible to a wider spectrum of official languages of the Union, provided this did not adversely affect the teaching or development of modern languages.
Can the Commissioner tell us what stage we have reached and, if possible, which languages will be included in the next stage?
(DE) Commissioner, there is a Polish-German-Czech meeting centre in the former monastery of Haindorf in Northern Bohemia, where all the inscriptions and signs are in Latin. Could we not do the same in the European institutions buildings?
Second proposal: could we not produce a Latin text for the European anthem that everybody can sing in unison, which the individual Member States can then translate into their own languages, while the common text would be in Latin?
Member of the Commission. - (RO) Regarding the European Indicator of Language Competence, as I said and you noted correctly, in the first phase only five languages will be assessed.
At present, the schedule is the following: this year, we are preparing a pilot project and in 2009 we will make all the preparations for this assessment so that in 2010 we will have clear results of the situation regarding these five languages. Afterwards, as I said in my speech, the Commission wants to extend this indicator to all the official languages. Nevertheless, it is still too early to say the exact moment when this extension will be made. Of course, we have to see and examine in detail the results of the assessment regarding the indicator on the five languages we start with.
On the other hand, regarding the second question you asked, the European Commission's objective is to defend the language diversity. From this point of view, by all the actions it takes, the European Commission aims at defending both the official languages and the other languages spoken in the European Union. We have 23 official languages, over 60 regional languages, minority languages, and languages less used. From this point of view, the actions we take especially aim at these languages we have called living languages.
As regards the European Anthem, of course, the points of view differ. It is not the European Commission's role to decide on this matter.
Subject: Support for linguistic minorities
What linguistic minorities received support from the Commission in 2007, and what possibilities does the Commission see in 2008 and 2009 for German-speaking minorities to benefit from greater support?
Member of the Commission. - (RO) In the 2007 call for proposals, one network and three projects were selected, which address minority languages for financing in the lifelong learning programme.
Key activity 2: foreign languages. The network designed to promote language diversity, coordinated by the Welsh Language Board, aims at the following languages: Basque, Breton, Catalan, Cornish, East Frisian, Scottish Gaelic, North Frisian, Welsh, West Frisian, Slovak, Ladin, Galician, Friulian, Sardinian, Estonian, Irish, Latvian, Lithuanian, Maltese, Finnish and Swedish.
The European Office for less widespread languages is one of the partners of this 3-year project, meant to facilitate the exchange of current good practice and the development of new and innovative ideas in the field of education and language planning in the context of regional, minority, indigenous, cross-border languages, languages of smaller nations and less widespread languages. The 3 multi-annual projects funded in 2007 include minority and world languages such as Catalan, Basque, Sardinian, Sicilian, Irish, Russian, Arabic and Hindi.
For the period of 2008-2010, priority will be given to the projects aiming at less widespread European languages. In the context of the 2007-2013 lifelong learning programme, all languages are eligible for financing, thus including German-speaking minorities.
(DE) Commissioner, did I understand you correctly that German-speaking minorities cannot receive support until 2013? Surely it is the case, for example, that real minorities exist, like the Germans in the Czech Republic, the Poles in Lithuania, the Poles in the Czech Republic etc. So if they have media or cultural projects, they cannot receive any support at all at present. Or have I misunderstood?
Member of the Commission. - (RO) Maybe I was not clear enough. I definitely did not say that certain languages, including the German language, could be supported only after 2013. The answer is categorical. In the lifelong learning programme, all the languages spoken in the European Union, therefore, of course, including the German language, are likely to receive financing. The only thing that matters is the quality of the project or projects submitted. Therefore, my answer is, categorically, that such languages can be financed in the lifelong learning programme, including during this period between 2008 and 2013. I repeat, including during this period.
Subject: Lesser-used languages in Europe
Can the European Commission state if it intends to bring forward any new programmes in the near future to promote the use of lesser-used languages in Europe, and to state the nature of such programmes and the likely financial support which may be given to such programmes?
Question No 45 will be answered in writing.
Member of the Commission. - (RO) The Commission has no intention to present a new programme of concrete promotion of the use of less widespread languages in Europe in the near future. In fact, the Commission's 2007-2013 new generation of programmes, namely the lifelong learning programme, offers a broad range of financing possibilities for these languages. All the languages are eligible for this programme.
Financing is accessible in all the 4 sub-programmes of the lifelong learning programme: COMENIUS, ERASMUS, Grundvig and Leonardo da Vinci. This financing is also possible in the newly-created transversal section of the lifelong learning programme, especially by way of the key activity - foreign languages - which proposes the financing of projects and networks with the established purpose to promote the learning of foreign languages and language diversity.
Following the 2007 general call for proposals, a network and three projects designed for less widespread languages were selected for funding as part of the key activity 2. For the period of 2008-2010, priority will be given to the projects aiming at less widespread languages in Europe. In 2008, the available budget for the key activity 2 is of 9.9 million euros but, taking into account that the funding of language-related activities and projects is part of a dominant trend, additional funds are available in the lifelong learning programme.
(GA) Mr President, I would like to thank the Commissioner for his response. Does he accept however, that it is important that help is given to lesser used languages in their own context and not to tie them in too much with lifelong learning? These languages are vulnerable and if they do not receive significant support they will be even more vulnerable in the future. Of course, financial support is important, but symbolic support is even more important. Would the Commissioner agree that this should be increased?
Member of the Commission. - (RO) I can only repeat what I have just said, namely that, by the actions taken by the European Commission to support language diversity, not only the 23 official languages are supported, but also the other languages spoken in the European Union, including the regional languages, the less widespread languages. Moreover, via the data I supplied, I have shown that this support is a concrete one, an important financial support provided to the development of these languages.
(GA) Mr President, my colleague Mr Seán Ó Neachtain speaks Irish fluently. I am unable to however. My apologies.
Could I put a question to you? I agree with the premise of your answer. Money is important, but is it not more important that we know how to teach languages better? In countries like Ireland, where people, like myself, would dearly love to speak the language but came through a system that did not give us the ability to do so, we need to find ways of teaching us how to speak our native tongue, because we would dearly love to do that.
Member of the Commission. - (RO) The European Commission intends to present a new strategy regarding multilingualism in the second half of 2008. In this strategy, the educational component will hold a very important place. The composition and ways of learning foreign language will play a very important role.
As regards the Irish language, I would like to inform you that I have recently made a visit to Dublin, I have had the opportunity to discuss with the Irish authorities, at that moment and afterwards and I have insisted on the need for the broadest possible training of people capable to work, at Community level and not only, as translators or interpreters. This is an essential element in order to be able to ensure a completely equal position for the Irish language together with the other official languages of the Union.
Mr President, I really expected to have an answer from the Commissioner tonight. The floor is given to people to make statements and ask questions. I have a question and I would like to have an answer to that question. It is as simple as that. Time is being wasted on statements tonight. Could you please, in this case, let the Commissioner answer very quickly? I will not ask any particular questions after that.
Honourable members, when people ask to speak I cannot guess whether they are going to make statements or whether they are going to ask questions. This is not yet in my mental capacity, I do not have divinatory powers. What I do have to do is to manage the time according to the regulations and custom of the House, and unfortunately I do not have time to give you. That would be detrimental to our fellow Members who have asked questions. I must point out that 70 questions have been put to the Commission for this session alone. Obviously it is not possible to answer 70 questions. We have rules, and we must stick to them. I apologise sincerely and understand your frustration. If I were in your position - and when I am in your position I feel frustrated too - but I cannot give you an answer. The Commissioner will in any event naturally answer you in writing, and you will therefore get your answer. I hope you understand.
Subject: Regional Development Fund and minority groups
Most of the structural funds for regional development for the coming period of 2007-2013 have been agreed. In view of this, how is the Commission going to ensure that the funds will not be used in discriminatory ways, and make sure that ethnic minorities, such as notably the Roma, will also benefit from them?
Will the Commission be publishing information on the take-up of the funds by different minority ethnic groups?
Member of the Commission. - Mr President, let me say that, in the process of preparing for the new generation of cohesion policy programmes for 2007-2013, the Commission has insisted that, during the negotiations, the Roma issue, which is of particular importance to the honourable Member, is included in planning and programming. I must admit that Member States have responded very positively by including the Roma issue as a cross-cutting issue in many national strategic reference frameworks and also through direct references in operational programmes. This is particularly strongly visible in the case of countries like Hungary, the Czech Republic, Slovakia, Romania, Bulgaria, Estonia and Spain, but also in the case of Poland, Slovenia, Lithuania and Finland.
Due to the decentralised way of managing the Structural Funds, it is not possible for the Commission to identify clearly which projects are targeting and will in the future target, and how much money will be available for, the Roma issue. However, our presence in the monitoring committee for the period 2000-2006 clearly shows that there is a multitude of very interesting and complementary programmes and projects which support Roma inclusion. We have, in many ESF and ERDF programmes, either specific implementation allocations or support for Roma inclusion indirectly, through references to vulnerable groups. This is, for example, the case in Estonia, Finland and Poland.
On the issue of the publication of data, I must say that, for the period 2007-2013, Member States, as you probably know, are required to publish details of the beneficiaries under each programme, but this system does not extend explicitly to identifying the ethnic background of the beneficiaries. Nevertheless, on the basis of this list that we will receive, we will be able to identify areas in which the European policy is active.
Let me also say that DG REGIO has prepared, for the period 2007-2013, guidance for internal Commission work on the Roma issue, which has been used across the services in the programming period. There is a Roma inter-service group working on Structural Funds chaired by DG REGIO.
Let me also say that in many Member States - and Hungary is a good example here - we also have steering mechanisms which are specially created for the process of new regional policy. In Hungary, for example, there is a network of advisers of Roma origin to assist Roma applicants in preparation of the project at different stages. The Commission is also currently working on, and will present by June 2008, an overview of all the Community instruments and policies, including the Structural Funds, and their impact on Roma inclusion.
Thank you, Commissioner, for that very comprehensive answer. I would also like to thank you for your recent work in my constituency in London in sorting out our own Structural Fund problems.
Can I take you deeper into the question of identifying whether ethnic minorities are actually being targeted properly? In December the European Council specifically asked you and the Commission to look deeper into this issue. Do you feel, aside from the comprehensive answer you have given me, that there is some scope for identifying whether the Roma and other groups are in fact being targeted well, or whether money is being filtered in other places? Is there scope for you to go further on this issue?
Member of the Commission. - It is actually Commissioner Špidla who is in charge of the preparation of the Commission document in response to the Council request. Nevertheless, through the inter-service groups we are all participating in this process.
As I said, we will have the information from the report on final beneficiaries, so we will know what is being done for the Roma or for other minorities. We will not have ethnically-segregated data with regard to the background of beneficiaries. Nevertheless, the area in which the project will be functioning will be absolutely clear, so, on the basis of this, we will know for the period 2007-2013 much more than we know so far.
Let me also say that the Commission, in its function as observer within the management system in the committees in the Member States, is also looking at and actively participating in the assessment of the allocation of funds in the areas important to ethnic minorities, so we have different sorts of information. But I must admit that we do not have a fully-fledged instrument to identify the entire scope of the intervention taking place through the policy, but we are certainly very aware and we are using all the opportunities that we have.
We will see. We are now preparing the input into the Commission document for the Council. We will also see where the black areas are, where we do not have information, and what kind of action we might still need.
(EL) Mr President, I should like to ask the Commissioner if single-parent families and poor families with a large number of children are included in the definition of vulnerable groups, whether they are minority groups or not. Further, can the criteria be combined and can benefits to groups of this kind be increased?
Member of the Commission. - I should just like to say that nothing has been excluded. With your help we have been through the preparation of the regulations. We have been sensitive to vulnerable groups, and there are clear references in the general ERDF regulation with regard, for example, to equal opportunities policies. So it is a priority.
There is also the system of reporting on how equal opportunity policies are implemented in the new generation of cohesion policy programmes. The extent to which this is used by the Member States, by the regions, depends on how strong the partners participating in all the structures of the management fund are in this process. It is a joint effort.
The Commission has created the general framework, in order to take into account all the vulnerable groups. Its use depends not just on the Commission, but also on the Member States. I would strongly encourage all those present on the ground to see that this issue is taken into account.
The Member States are now also going through the process of deciding on the selection criteria, and the Commission is participating in this process. Nevertheless, it depends on the Member States and on the partners, because the monitoring committees include all the social partners. I hope that all the partners, along with the Commission, will bring these issues to the attention of the Member States, and that the selection criteria will include criteria that allow us to have full representation of all the vulnerable groups in our programmes.
Subject: EU regional funding for Ireland 2007-2013
Can the Commission indicate if it is satisfied with the level of regional parity in the recently approved EU funding for Ireland for the period 2007-2013 and if it is concerned that figures show that Ireland's two regions are not converging; rather that the BMW region continues to lag behind the S&E region, which continues to be the focus of government spending?
Member of the Commission. - With regard to Ireland and the allocation for 2007-2013 and the division between the two major regions, let me say that the Border, Midlands and Western (BMW) region, which is a phasing-in region within the second objective, will receive a per capita financial allocation which is four times higher than that of its neighbour, the more prosperous Southern and Eastern region of the Republic.
Of the total EUR 901 million allocated to Ireland, EUR 457 million will go to the BMW region and EUR 293 million to the Southern and Eastern region.
We also have EUR 150 million that will go to cooperation programmes, which translates into a per capita allocation of approximately EUR 400 in the BMW and approximately EUR 95 in the Southern and Eastern region.
Let me also say that the BMW region has performed very well over the recent programming period with the assistance of the EU Structural Funds. The region had already reached 102.9% of the EU-27 average GDP per capita by 2004. But I admit that the gap in regional GDP for the BMW region and the neighbouring region remains a challenge, which is why we hope that in the 2007-2013 programmes, under both the ESF and ERDF, we will see a further reduction in this gap.
(GA) Mr President, I would like to thank the Commissioner. I would like to place the major road scheme, which is very important in remote areas, in context. In 2006, 14 major road schemes were completed, but not one of them was in the BMW region. In the same year, there were new road schemes under construction, but only one of them was in the West - in the BMW Region.
In the same year 11 road schemes were started which covered 222 kilometres, but there are only two schemes in the West which cover 25 kilometres. You are correct in saying, that on examining the GDP or the GVP, for example, that it is clear that the gap is widening and that something must be done about it.
Member of the Commission. - I appreciate that comment very much. Let me also say that we will be there with the BMW region for the years to come. As you know, the cut in the allocation for Ireland was extremely deep for 2007-2013, and that has, of course, clearly impacted on how much we can do together in the years to come.
Let me also say that the good news for Ireland is that there is the Irish National Spatial Strategy, which is a national programme that recognises the diverging levels of economic growth, both between the regions but also within the BMW region. Let us hope that this joint effort of European contribution and the Irish contribution will make the BMW region move faster in terms of growth.
Let me make a personal comment. We all know that Ireland has been a brilliant user of European funds over the years and adopted a very wise strategy, which led to this huge improvement in terms of general development when measured by GDP per capita. However, it is true that the choice was not the infrastructure, which is now an issue and where we cannot help because Ireland has graduated from the Objective 1 programme, where there could also be further investment in infrastructure. So this has been a very different choice from that of Spain and Portugal, but it is not for me to judge.
Subject: EU support for the peace process in Ireland
Can the European Commission state how much financial support it is giving to Northern Ireland in Structural Fund support between the years 2007 and 2013, and state how much the European Commission has given in financial support towards the peace process in Northern Ireland since 1994 under the EU Structural Fund programmes, the Interreg Cross-Border programme, and the EU Peace Fund and via the International Fund for Ireland?
Member of the Commission. - Everyone in this Chamber will know that the Commission has been a very strong and present partner in the peace and reconciliation process in Northern Ireland for years.
For the period 2007-2013, a little over EUR 1.2 billion will be invested in Northern Ireland overall. That will come from the European Social Fund and the European Regional Development Fund, but there will also be an additional amount of EUR 477 million allocated to the Peace 3 programme. There will also be the IFI and Interreg 4 programmes, which will invest not only in Northern Ireland but also in the border regions of Ireland.
Looking at the past, which was also part of the question, with regard to 1994-99 and 2000-06, the EU will have invested more than EUR 2 billion for 1994-99 and nearly EUR 1.8 billion for 2000-06. So, over the whole period 1994-2013, we will have invested nearly EUR 5 billion in Northern Ireland.
What is also important now, with the new taskforce and the new approach and engagement from the European Commission, is that we can have benefits over and above the financial allocation, deriving from the stronger involvement of Northern Ireland in European policies. That is what we are working on, together with the Northern Ireland Executive and other partners.
Deputising for the author.- (GA) Commissioner, the support for the peace process in Northern Ireland and Border Region has been very successful. Commissioner, can you say if this initiative will be continued when the expenditure period ends in 2013?
(GA) Mr President, I am in full agreement with my colleague Seán Ó Neachtain and we are very thankful to the European Union for its financial contribution to Northern Ireland, especially in the Border Region. It is wonderful that there is peace there now and we would all like to thank the European Union for its contribution. On examining the figures, and I have written a report recently on the International Fund for Ireland, we can see that more than five thousand jobs have been created due to this Fund. Nevertheless, I fully agree with the question which has been tabled by my colleague Seán Ó Neachtain.
Member of the Commission. - Let me say, in answer to the question of whether we will continue our presence in Northern Ireland after 2013, that the IFI, which, as we know, is not a Commission programme to which the Commission and the Council are contributing, will come to an end in 2010. Therefore, we do not know whether the international community will be willing to proceed with a second stage or second edition of this programme.
With regard to the European programmes, Northern Ireland is an Objective 2 programme. I sincerely hope we will continue with the Objective 2 programme, because I do not believe in a regional policy which is just for part of Europe, with other parts left out. If there is no Objective 2, there will be no qualification for Northern Ireland.
However, I also believe that the cross-border and transnational cooperation in which Northern Ireland participates - especially the new cross-border programme through 'C' - is also very important, because we believe that this interregional cooperation - especially with a cross-border dimension - is also very important to bring Northern Ireland closer to Europe and to cooperation with other regions and other Member States. So it is open. The Commission will certainly be involved in supporting the idea of continuing this presence.
Subject: European structural funding
Is the Commission aware that under new operational guidelines in Scotland, projects require a minimum budget of £200 000 in order to qualify for European Structural Funds? Does the Commission believe this unfairly discriminates against small but worthwhile projects?
Questions 50 to 54 will be answered in writing.
Member of the Commission. - The Commission is aware of the threshold that was introduced by the Scottish authorities. Let me also say that the Scottish authorities were fully transparent, throughout the negotiations, on the issue of introducing the threshold. The authorities were transparent not only with regard to the Commission, in our contacts, but also within Scotland, in the consultation process with all the stakeholders and partners in Scotland.
I should like to stress that there is an absolutely clear understanding that the threshold that was introduced does not exclude small projects, but aims to encourage those projects to group together thematically or regionally to reach the required threshold. The Scottish authorities have committed themselves to ensuring that assistance is given to smaller project holders, so that smaller projects below the threshold can at any time be presented to the intermediate administrative body, which will bring them together, whenever possible, in order to build a more strategic proposal.
This is, in fact, aimed at minimising the financial and audit risk of funding to small projects. It is also aimed at promoting linkages between smaller projects, to make them a part of comprehensive strategy, and aimed at reducing the administrative burden, which is often seen as a barrier to small projects. So the intention is good, and there is a mechanism to help small projects to form bigger packages that would then be presented to apply for funding.
Very briefly, Commissioner, because I know we are up against the clock: if the Scottish authorities were to come to you and suggest a lower threshold, would that be possible, and would you look at it sympathetically?
Member of the Commission. - Absolutely, yes. The answer would definitely be yes.
Subject: Creation of a regulatory authority for the European telecommunications sector
The Commission has made a number of recommendations concerning the forthcoming reform of the telecommunications regulatory framework including the creation of a European telecommunications regulatory authority, whose functions will include those assumed to date by the the European Regulators Group (ERG), as well as coordination of the national regulatory authorities.
Is the Commission aware of the reactions of the EU national regulatory authorities as a whole regarding the powers and responsibilities of the proposed Community authority? Where will the lines of demarcation between the remit of the national regulatory authorities and that of the new European authority be situated?
Member of the Commission. - The honourable Member refers to the Commission's proposal to set up a European electronic communications market authority. We believe that there should be a separate entity which is independent of the Commission and accountable to the European Parliament, and that this entity could assist the Commission in tackling the remaining problems of inconsistency in regulation, which leads to the fragmentation of European markets.
I have ongoing contact with the national regulatory authorities (NRAs) and I take note of their views regarding the powers and responsibilities of the proposed authority.
Concerning the European Regulators Group (ERG), which has expressed its preference for strengthening its own model, with a view to continuing to improve the quality, consistency and coordination of regulation across Europe, I would just like to quote the ERG: 'If Europe wants to play a leading role in the global economy, its 27 Members will need to work closely to ensure that business can take full advantage of the European market'. That means that it does not today and that we need to find solutions so that it does in future.
The impact assessment accompanying the review proposals states that the European authority would contribute to improving the efficiency of decision-making, most of all in decision-making concerning cross-border actions. We need this in order to build up the internal market.
We concluded as a Commission, therefore, that there is a need for a separate entity established within the Community's existing institutional structure, because the ERG is today outside this structure - that means it is just a private organisation. Inside the institutional structure, it would reinforce the powers of the NRAs by taking over the functions of the ERG and giving them a foundation in Community law.
Concerning the question of the distribution of competences, the authority would assist the Commission in issues having impact on the internal market and would have an inherent crossborder character, and would draw, of course, on the expertise and the daily regulatory work of the national regulators. This system, based on the experience of 27 national regulators and the experience accumulated by the European Network and Information Security Agency (ENISA), aims at reinforcing the coherence and consistency of EU rules, improving the decision-making process and contributing to promote a high and effective level of network and information security.
(EL) Commissioner, if a European citizen is affected by an administrative act, to which of the triangle of bodies should he turn in defence of his legitimate interests: to the national regulatory authorities, the European telecommunications market authority currently being established or the Commission?
Will the decisions of the authority currently being established be enforceable? Does the Commission itself intend to bear the additional costs that will arise from the proposed revision of the legislative framework, given the existing asymmetrical development of telecommunications structures among the newer and older Member States?
Member of the Commission. - Each citizen has the right to complain if something is not going well. If I were an ordinary citizen, the first place I would complain to would be the Committee on Petitions of the European Parliament, because that is the place where the voice of Parliament will intervene. The second way is through transparency, which is a very important element of all our rules.
The Commission has tried to get this transparency put in place. You may remember, for instance, with regard to voice roaming, that citizens were not informed at all about where they could get information about price structures until the Commission established a website giving information on roaming. That was the first time that transparency had worked.
In the new reform we also make transparency the rule and not only the exception, not only with regard to price structures but also, for instance, when there are breaches of security or privacy. In such cases, operators have an obligation to inform consumers. Having said that, citizens will still be able to complain in the normal way, as under the old telecom rules.
Subject: Access to high-speed internet for citizens of all the Member States
On 13 November 2007 the Commission adopted proposals aimed at reforming the regulatory framework for electronic communications. Can the Commission state whether and how it intends to take quick and effective measures with the Member States to ensure that high-speed internet market are accessible to all citizens, which, given the current wide difference in prices, is far from being the case at present?
Also, how can the Commission ensure that competition really exists and that the anti-competitive practices which prevent these markets from being opened up are penalised?
Member of the Commission - The high-speed internet is the internet of the future, and we would not like this internet to be available only to some. This is why the information society for all is one of the Lisbon Strategy postulates for open and competitive markets. Because our regulatory instruments today, even before the reform, enable this open approach to the e-communications framework - it is also bolstered by general competition rules - this has made markets too open to competition, which in turn has driven the roll-out of broadband access networks in Europe.
I am worried that in some countries it worked well - these are the countries where competition is functioning well, where you have penetration rates of up to 37%, even 40% - whereas in some other countries the penetration rates are very low. I would like to get rid of this variation. I would like to bring those who are in the very low category up the ladder. This is why the Commission proposes, as part of the reform, to enable the Commission to oversee the regulatory remedies put in place by national regulatory authorities, backed up by the possibility of the national regulatory authorities imposing functional separation if they think it necessary in order to open the markets.
In parallel, the Commission deals with anti-competitive behaviour as a priority. For instance, in 2003 we fined France Télécom and Deutsche Telekom for abusive behaviour in the broadband markets and, most recently, on 4 July 2007 the Commission fined Telefónica for having abused its dominant position by margin squeeze in the Spanish broadband market.
I would also like to say that a communication was issued in March 2006 on bridging the broadband gap. I really believe that we need broadband for all, and this is why I believe we need to have national broadband strategies which reflect regional and local needs.
Moving to the question raised about transparency, the Commission is about to launch a web portal that should start to operate around May-June 2008 on the question of broadband and the citizens.
Last but not least, the Commission has a favourable view regarding the use of public funds, including EU funds - Structural Funds - to extend broadband in areas where commercial deployment is inadequate. Several such projects have already been established.
We also support the development of information societies through regional policy. A provisional estimate puts the investment at about EUR 15 billion, which is 4.4% of the total spending for the period 2007-2013, and of this figure EUR 2.2 billion is expected to be spent on broadband infrastructures. Through these combined efforts we hope that the penetration figures of today - where we have, incidentally, four world leaders in broadband penetration - will make many more countries leaders in the world and particularly in Europe.
(FR) Commissioner, you have had to impose maximum prices for roaming, and you said last week that you might be forced to do the same for e-mailing.
Will you not also be forced, in the near future, to control internet access prices at European level?
I know that there are plans for harmonisation in some countries, which will reduce the number of operators. Will this mean that prices will come down? I doubt it, if you do not mind me saying so, Commissioner.
Member of the Commission. - (FR) Mr President, in reply to Mrs Corda, I would point out that we do not interfere with market prices lightly; we usually leave it up to the market to solve such problems. However, if the market is unable to do so, politicians must take account of their responsibilities. This was what we did with voice roaming, and this is what I do not want to do with SMS and data roaming.
This is why - on the basis of my obligation under the regulation on voice roaming, in which Parliament asked me to present an analysis of the situation in 2008 - I have just given the industry fair warning, telling it in no uncertain terms that if it does not bring prices down itself, the regulators, including the European Parliament, will be forced to take action. However, the market must always be given a chance first, and it is only if the market cannot solve the problem that politicians should intervene.
What will happen with the broadband market? I do not know. For the moment, all I know is that here in Europe we have four countries which are world champions in terms of market penetration, streets ahead of Japan and South Korea, and miles ahead of the USA. What we can see is that these are competitive markets, markets where there a number of offers on the table, and the consumer is ultimately free to choose whichever service is the best for him.
This is how a market should operate. Only if the market does not work should we regulate. This is what the national regulators do. To enable them to do so more effectively and practically by moving the Single Market a stage further, since this is Europe's trump card in a globalised world, I am proposing to reform the law governing the telecoms markets. I am doing this, and Parliament is discussing it at the moment, so that consumers have a real choice.
At the moment there are too many people - and not just individuals but SMEs too - who do not have access to broadband. In future they will not have access, through broadband, to social developments, and I feel this is an unacceptable situation. This is why broadband for all has to be a political objective. It can be achieved if we manage to reform the telecoms market in a way that introduces genuine competition between operators, and therefore choice in the service they want to offer citizens.
Subject: Internet safety
While major benefits continue to be derived from advances in information and communication technology, the risks that children could be exposed to unsuitable or illegal material have increased dramatically. The EU adopted the Safer Internet plus Programme in 2005 to fight against illegal and unwanted content, particularly in relation to children.
Will the Commission report on what results have been achieved in this important policy area, and in particular what real improvements can be identified to improve internet safety in the Member States?
Member of the Commission. - Mr President, this subject is very dear to my heart, because it concerns children and their safety. I believe that the new technology is wonderful for children, but it also has dangers, and we have to fight these.
This is why we have established two extensive European networks: the INHOPE network of hotlines, where members of the public can report illegal content, and the INSAFE awareness-raising network, which aims to spread knowledge about the safer use of online technologies to children, parents, schools, policy-makers and the media. All these are organised under the Safer Internet Programme and are unique pan-European initiatives.
INHOPE's hotlines exist in 24 European countries, and it also has an international outreach with members in Asia and the United States. The number of reports of child-abuse material processed by the network and passed on to law enforcement authorities has increased by 15% in recent years, so we can really see the importance of those hotlines.
The second network is INSAFE, which coordinates awareness centres in 23 European countries and also organises the Safer Internet Day every year - this year it was on 12 February. We organised the Pan-European Youth Forum, where a number of Members of Parliament and representatives from industry were present to speak directly about their experiences with social networking and mobile phone use.
The EU Kids Online network coordinates researchers from 21 countries who focus on child safety online, and every year the Safer Internet Forum brings together non-governmental organisations, industry researchers and policy-makers to discuss how to fight illegal content efficiently, Web 2.0 and other relevant topics. The programme also encourages the engagement of the private sector. The Safer Internet Plus programme will end in December 2008, which is why Parliament will very soon have the opportunity to look at the review of this programme for the period 2009-2013. I am sure Parliament will take an active part in this decision-making process.
We have seen good results so far and we can reinforce these. The problem is not becoming smaller, it is continuing to grow, so I believe these programmes should continue.
Commissioner, thank you for that response. Since the problem is growing and is set to grow, can you confirm that you will recommend that the budget will also continue to grow? The budget for the last five years was EUR 45 million.
Are you aware that a survey in 2003 showed that 40% of children said that people they had only met online asked them to meet in person and in 2006 22% of them actually met the person. 51% of them never told their parents or their teachers. In that context, what targets have you set yourself, what measurements have you set against those targets, and what progress will you be in a position to report to Parliament when we next come to renew this programme for the period up to 2013? I strongly support this programme and I would urge you, Commissioner, to seek whatever resources you need to advance it.
Thank you for your answer, Commissioner. Can I ask what action the Commission will take to intensify its work with parents? That is the real problem. Children are unfortunately way ahead of us in this area. I am alarmed that this programme will end in 2008, and am also conscious that not everyone knows about it, even if many do. I hope you will take this point on board, and I believe that you need to do more, proactively, to encourage awareness.
Member of the Commission. - I completely agree with the honourable Members. That is indeed a big problem. For once, children in our society know more than parents, which is not such a bad thing, but it creates problems for parents in helping their children to overcome the problem. By the way, it concerns not only parents but also grandparents -very often grandparents are the first to buy a mobile phone for their grandchildren, in order to communicate with them. And it concerns educators, of course.
That is the reason why we not only propose to expand the programme with an increased budget of EUR 55 million - and I hope Parliament will increase that budget - but are also working together with private organisations, such as SchoolNet. The SchoolNet programme exists in many of our European schools and really tackles this problem in order to make the children aware of the problems and show them that not everybody they may come into contact with is someone they should be in contact with. It also provides information through hotlines and the Safer Internet Programme activities, and provides awareness centres to make parents understand what is going on. Very often, parents do not have any idea about the advantages and the disadvantages of new technologies.
I am responsible for new technology and I really believe that the majority of actions through new technology are positive ones. I would not like a few negative aspects to completely prevent the younger generation from having contact with new technology. That is why I also believe very strongly in the self-regulation capacity of the industry.
A year ago, I asked mobile phone operators to do something to ensure that, in the third generation of mobile phones, problems with the internet will not directly cross over to mobile phones. I am very glad to say that, this year, the mobile phone industry came up with very concrete actions to inform parents and children about the difficulties and to block programmes which are dangerous for children in the third generation of mobile phones.
So progress is being made. I think that maybe the European elections will be a very good moment for the European Parliament to bring to the attention of citizens the actions which have been put in place. These are concrete actions. You are right that not everybody knows about them. So why not take advantage of the huge movement towards the general public during the parliamentary campaign for the elections to explain to citizens what concrete actions the European Community is taking in favour of society?
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.